DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-23 of U.S. Patent No. 11,088,107. Although the claims at issue are not identical, they are not patentably distinct from each other.
[Re claim 1] Nagy discloses the method for depositing a substance onto a substrate in a chamber adapted to operate under a high vacuum, the method comprising: cleaning the substrate under high vacuum to produce a clean substrate; positioning the substrate within the chamber at a coating position while maintaining high vacuum; producing a discharge of the substance into the chamber; capturing the discharge but for that which is directed through an aperture proximal to the substrate; and depositing the substance directed through the aperture onto the substrate (see claim 14).  
[Re claim 2] Nagy discloses the method wherein the step of producing a discharge comprises evaporating the substance in an evaporator (see claim 14).  
[Re claim 3] Nagy discloses the method wherein the capturing step comprises collimating the substance through a collimator which defines the aperture proximal to the substrate (see claim 15).  
[Re claim 4] Nagy discloses the method wherein the aperture is circular with an area between 450 to 500 cm2 (see claim 16). 
[Re claim 5] Nagy discloses the method wherein the cleaning step comprises atomically cleaning the substrate (see claim 17).  
[Re claim 6] Nagy discloses the method further comprising cooling the substrate to a predetermined temperature prior to the depositing step and maintaining the substrate at the predetermined temperature during the depositing (see claim 18).  
[Re claim 7] Nagy discloses the method wherein the cooling step comprising cooling the substrate to -45°C or less (see claim 19).  
[Re claim 8] Nagy discloses the method wherein the evaporating step comprises heating one of a multiple of crucibles holding the substance, and changing the crucible to be heated when the substance within the heated crucible is depleted (see claim 20).  
[Re claim 9] Nagy discloses the method wherein the depositing step is performed at a rate of 30 angstroms/second (see claim 21).  
[Re claim 10] Nagy discloses the method further comprising applying a photo resist onto the substrate with two micron, or smaller, bump cavities, such that the depositing of the evaporated substance on the substrate forms bumps having a two micron, or smaller, diameter (see claim 22).  
[Re claim 11] Nagy discloses the method wherein the photo resist applied onto the substrate has 10 nanometer cavities, such that the depositing of the evaporated substance onto the substrate forms bumps having a 10 nanometer diameter (see claim 23).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GANGULI et al. (US Patent Appl. Pub. No. 2007/0202254 A1).
[Re claim 1] GANGULI discloses the method for depositing a substance onto a substrate in a chamber (86) adapted to operate under a high vacuum, the method comprising: cleaning the substrate under high vacuum (chamber 42) to produce a clean substrate; positioning the substrate within the chamber (36) at a coating position while maintaining high vacuum; producing a discharge (target 142) of the substance into the chamber; capturing (collimator 110) the discharge but for that which is directed through an aperture proximal to the substrate; and depositing the substance directed through the aperture onto the substrate (see figures 2-6 and paragraphs [0061], [0069]-[0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895